IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

PAMELA J. ANDERSON,                   NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-2759

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION AND A PLUS
VACATION HOMES &
PROPERTY MANAGEMENT
INC.,

      Appellees.

_____________________________/

Opinion filed January 21, 2015.

An appeal from the Reemployment Assistance Appeals Commission.

Pamela J. Anderson, pro se, for Appellant.

Norman A. Blessing, General Counsel, and Louis A. Gutierrez, Assistant Court
Chief, Reemployment Assistance Appeals Commission, Tallahassee, and Jason H.
Clark, West Palm Beach, for Appellees.




PER CURIAM.

      AFFIRMED.

WOLF, BENTON, and MAKAR, JJ., CONCUR.